Citation Nr: 0625550	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of June 30, 2000, which awarded service 
connection for tinnitus and assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from June 1979 to July 1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which found that the June 30, 2000, rating decision was not a 
product of CUE.


FINDINGS OF FACT

1.  In a June 200 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective August 1, 1999.  The veteran did not appeal 
that decision, and it became final.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran has failed to establish any kind of error of 
fact or law in the June 2000 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable mind could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  Clear and unmistakable error in the June 2000 rating 
decision has not been established.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Initially, the Board notes that the VCAA is not applicable 
claims alleging CUE.  The U.S. Court of Appeals for Veterans 
Claims has determined that an assertion of CUE is not a 
conventional claim.  Instead, a CUE claimant is collaterally 
attacking a previous, final decision.  Given the nature of a 
claim to revise an earlier, final RO decision based upon CUE, 
no notification as to additional evidentiary development of 
the record is at issue, since, as discussed below, the 
evaluation of such a claim is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  Moreover, the Court has held that "as a matter 
of law, the VCAA is inapplicable to CUE claims."  Sorakubo 
v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to interpretation of law).

II.  Analysis

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  A final 
decision may, however, be reversed or amended where evidence 
establishes that it was the product of clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.105(a).  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  Id.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the following three-prong test is used:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time was incorrectly applied; (2) the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Russell v. Principi, 3 Vet. App. 310, 313-
4 (1992).  

Service connection for tinnitus was established by an RO 
rating decision dated in June 2000, and the RO assigned a 10 
percent disability evaluation, effective from August 1, 1999, 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The 
record reflects the veteran was notified of that decision the 
following month and did not submit a notice of disagreement 
as to the prior determination.  Therefore, the June 2000 
rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).  

In February 2003, the veteran's representative raised a claim 
for separate ratings for tinnitus of each ear, stating that 
it was their interpretation that DC 6260 required separate 10 
percent ratings for each ear.  The representative then 
stated, "Please institute a corrected rating decision with 
effective date as the same original one."

The veteran maintains that the Rating Schedule in effect at 
the time of the June 2000 rating decision did not mandate a 
combined evaluation for tinnitus affecting both ears, and 
that Diagnostic Code (DC) 6260 allows for a 10 percent 
evaluation for each ear.  In a rating action dated in April 
2003, the RO denied the veteran's claim, noting that, under 
DC 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear; as a 
consequence, it was found that there was no clear and 
unmistakable error in the June 2000 rating decision.  The 
veteran appealed that decision to the Board.

Under DC 6260, in effect prior to June 10, 1999, a maximum 10 
percent rating was assigned for tinnitus that was persistent 
as a symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, DC 6260 (1998).  Although the law is clear 
that a determination that there was CUE in a previous 
decision must be made based upon the record and law that 
existed at the time of the prior adjudication, the Board 
notes that the rating criteria for tinnitus have been amended 
twice.  From June 10, 1999, to June 12, 2003, DC 6260 
provided that, if tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.  As of June 13, 
2003, DC 6260 provides that a 10 percent evaluation is 
warranted for tinnitus which is recurrent.  Note 2 states 
that a single evaluation is to be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear or both 
ears, or in the head.  See also VAOPGCPREC 2-2003 (May 22, 
2003).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC had erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Citing U.S. Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  The Federal Circuit found that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
DC 6260 was plainly erroneous or inconsistent with the 
regulations and concluded that the Veterans Court had erred 
in not deferring to VA's interpretation.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, DC 6260.  As 
such, the Board finds that clear and unmistakable error in 
the RO's June 2000 rating decision has not been established.  
Essentially, the veteran has failed to establish any kind of 
error of fact or law in the June 2000 rating decision, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Therefore, the veteran's claim must be denied. 


ORDER

The June 2000 rating decision which granted service 
connection for tinnitus and assigned a 10 percent evaluation 
was not based upon clear and unmistakable error in failing to 
assign a separate 10 percent rating for tinnitus claimed as 
present in each ear; thus, the claim for that benefit is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


